Case: 13-13403   Date Filed: 03/02/2015   Page: 1 of 6


                                                        [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-13403
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:12-cv-02056-CAP



JULIA ANGLIN,

                                                           Plaintiff-Appellant,

                                   versus

SOCIAL SECURITY ADMINISTRATION,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (March 2, 2015)

Before MARCUS, WILLIAM PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 13-13403        Date Filed: 03/02/2015       Page: 2 of 6


       Julia Anglin appeals the district court’s order affirming the Social Security

Commissioner’s (“Commissioner”) denial of her applications for disability

insurance benefits (“DIB”) and supplemental security income (“SSI”) after an

Administrative Law Judge (“ALJ”) determined that Anglin was not disabled

because her testimony was not credible and she retained the Residual Functional

Capacity (“RFC”) to perform light work and her past relevant work as a medical

receptionist. Anglin did not challenge the ALJ’s credibility and RFC

determinations before the district court and she does not expressly challenge them

on appeal. Instead, Anglin argues on appeal that the district court erred in

affirming the Commissioner’s decision denying her application for DIB because

after the district court’s decision, she applied for SSI and was approved. That

approval, she asserts, proves that she was eligible for DIB. 1

       We liberally construe briefs filed by pro se litigants. Timson v. Sampson,

518 F.3d 870, 874 (11th Cir. 2008). However, issues not briefed on appeal by pro

se litigants are deemed abandoned. Id. To avoid abandonment, a party must

plainly and prominently raise a claim or issue. Sapuppo v. Allstate Floridian Ins.

Co., 739 F.3d 678, 680 (11th Cir. 2014).

       Moreover, “[we] will not address an argument that has not been raised in the

district court.” Stewart v. Dep’t of Health and Human Servs., 26 F.3d 115, 115

       1
          The application at issue relates to Anglin’s claim to be disabled in 2006. She indicates
that she has since received SSI benefits.
                                                2
               Case: 13-13403     Date Filed: 03/02/2015    Page: 3 of 6


(11th Cir. 1994) (“It is the general rule that a federal appellate court does not

consider an issue not passed on below”); see also Jones v. Apfel, 190 F.3d 1224,

1228 (11th Cir. 1999) (declining to consider an issue not raised before the district

court and presented for the first time on appeal in a social security case).

      In Social Security appeals, we review the decision of an ALJ as the

Commissioner’s final decision when the ALJ denies benefits and the Appeals

Council denies review of the ALJ’s decision. Doughty v. Apfel, 245 F.3d 1274,

1278 (11th Cir. 2001). We review the Commissioner’s legal conclusions de novo

and consider whether the Commissioner’s factual findings are supported by

substantial evidence. Lewis v. Barnhart, 285 F.3d 1329, 1330 (11th Cir. 2002).

“Substantial evidence is more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Lewis v.

Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). “We may not decide facts anew,

reweigh the evidence, or substitute judgment for that of the Commissioner.” Dyer

v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005) (quotation and alteration

omitted).

      The Social Security regulations establish a five-step, “sequential” process

for determining whether a claimant is disabled. 20 C.F.R. § 404.1520(a)(1). If an

ALJ finds a claimant disabled or not disabled at any given step, the ALJ does not

go on to the next step. Id. § 404.1520(a)(4). This process includes an analysis of


                                           3
              Case: 13-13403     Date Filed: 03/02/2015   Page: 4 of 6


whether the claimant (1) is currently engaged in substantial gainful activity; (2) has

a severe and medically-determinable impairment; (3) has such an impairment that

meets or equals a Listing, and meets the duration requirements; (4) can perform her

past relevant work, in the light of her residual functional capacity (“RFC”); and (5)

can make an adjustment to other work, in the light of her RFC, age, education, and

work experience. Id. §§ 404.1520(a)(4), 416.920(a)(4). The claimant bears the

burden of proving that he is disabled, and, thus, is responsible for producing

evidence to support her claim. Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir.

2003).

      At step four of the evaluation process, the ALJ must determine a claimant’s

RFC by considering all relevant medical and other evidence. 20 C.F.R.

§ 404.1520(e). The RFC is an assessment of a claimant’s ability to do work

despite her impairment. Lewis, 125 F.3d at 1440. In assessing a RFC, the ALJ

must state with particularity the weight given to different medical opinions and the

reasons therefor. Sharfarz v. Bowen, 825 F.2d 278, 279 (11th Cir. 1987).

      “A clearly articulated credibility finding with substantial supporting

evidence in the record will not be disturbed by a reviewing court.” Foote v.

Chater, 67 F.3d 1553, 1562 (11th Cir. 1995); see also Moore v. Barnhart, 405 F.3d

1208, 1212 (11th Cir. 2005) (“We recognize that credibility determinations are the




                                          4
                Case: 13-13403        Date Filed: 03/02/2015       Page: 5 of 6


province of the ALJ.”). An ALJ must make explicit credibility findings when

subjective pain is an issue. Foote, 67 F.3d at 1562.

       We affirm the district court’s decision denying Anglin’s applications for

DIB and SSI benefits. 2 First, Anglin did not contest the ALJ’s credibility and RFC

determinations before the district court. See Stewart, 26 F.3d at 115; Jones, 190

F.3d at 1228. Second, Anglin does not expressly challenge the ALJ’s credibility

and RFC determinations on appeal. See Sapuppo, 739 F.3d at 680. Third, even if

Anglin properly challenged the ALJ’s credibility and RFC determinations before

the district court and on appeal, the ALJ’s findings were supported by substantial

evidence. Accordingly, we affirm.

       AFFIRMED. 3




       2
          Anglin also does not challenge the district court’s affirmation of the denial of her
application for SSI on appeal. Therefore, any argument in that regard is abandoned. Timson,
518 F.3d at 874.
       3
           Her motion to file a reply to the response to her motion to add new documents to record
out of time is GRANTED. Anglin’s motion to add new documents to the record is DENIED.
We cannot consider most of the new documents Anglin submits because our review is limited to
the certified record. Wilson v. Apfel, 179 F.3d 1276, 1279 (11th Cir. 1999). Nor can we remand,
because Anglin has not satisfied the criteria for a “sentence six remand,” to wit: “(1) there is
new, noncumulative evidence; (2) the evidence is ‘material,’ that is, relevant and probative so
there is a reasonable possibility that it would change the administrative result; and (3) there is
good cause for the failure to submit the evidence at the administrative level.” Vega v. Comm’r of
Soc. Sec., 265 F.3d 1214, 1218 (11th Cir. 2001). Thus, we cannot consider the fact that Anglin
was awarded SSI benefits later in 2013; nor can we consider the truly new evidence on which
that 2013 decision was based, because Anglin has not shown that that would be likely to change
the result of the ALJ’s decision in January 2011. See Wilson, 179 F.3d at 1279 (“we review the
decision of the ALJ as to whether the claimant was entitled to benefits during a specific time
period. . . . While [such new evidence] may be relevant to whether a deterioration in [claimant’s]
                                                5
                 Case: 13-13403        Date Filed: 03/02/2015        Page: 6 of 6




condition subsequently entitled her to benefits, it is simply not probative of any issue in this
case.”).
                                                  6